FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 28, 2021

                                      No. 04-20-00494-CV

AMERICAN MEDICAL HOME HEALTH SERVICES, LLC, Hub City Home Health, Inc.
d/b/a American Medical Home Health Services, American Medical Home Health Services San
 Antonio, LLC, American Medical Hospice Care, LLC, American Medical Palliative Support,
           LLC, Magdalena (Maggie) Clemente, Rene Estrada, and Gina Trevino,
                                      Appellants

                                                v.

LEGACY HOME HEALTH AGENCY, INC. and Legacy Home Care Services, Inc. d/b/a All
                     Seasons Home Care, Inc.,
                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-09053
                        Honorable David A. Canales, Judge Presiding


                                         ORDER

          Appellants have filed a motion for a twenty-day extension of time to file their brief in
this accelerated appeal. We grant the motion and order appellants’ brief due February 22, 2021.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2021.



                                                     ___________________________________